                  Case 2:19-cr-00234-JLR Document 38 Filed 08/31/20 Page 1 of 2



                                                     THE HONORABLE JAMES L. ROBART
 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE
 6
     UNITED STATES OF AMERICA,       ) No. CR19-234JLR
 7                                   )
               Plaintiff,            )
 8                                   ) ORDER GRANTING FIFTH
            v.                       )STIPULATED MOTION TO
 9                                   )EXTEND INDICTMENT
     ELDER ALDABERTO CACERES-COELLO, )DEADLINE
10                                   )
               Defendant.            )
11                                   )
                                     )
12             THE COURT has considered the stipulated motion to extend the indictment
13   deadline in this matter, Mr. Caceres Coello’s waiver, and the record in this case. The
14   Court finds that it would be unreasonable to require the filing of an indictment within
15   the period required by statute and the prior extension because of Mr. Caceres Coello’s
16   medical concerns and need for additional time to consult with counsel, and the impact
17   of the COVID-19 pandemic on Court and Bureau of Prisons operations, and the interest
18   of justice is served by granting an extension to afford counsel reasonable time necessary
19   to consult with Mr. Caceres Coello.
20   //
21   //
22   //
23   //
24
25
26

          ORDER GRANTING FIFTH                                  FEDERAL PUBLIC DEFENDER
          STIPULATED MOTION TO EXTEND                              1601 Fifth Avenue, Suite 700
          INDICTMENT DEADLINE                                        Seattle, Washington 98101
          (USA v. Caceres-Coello; CR19-243JLR) - 1                              (206) 553-1100
               Case 2:19-cr-00234-JLR Document 38 Filed 08/31/20 Page 2 of 2




 1          IT IS ORDERED that the date on or before an indictment must be filed is
 2   extended to October 30, 2020.
 3          IT IS FURTHER ORDERED that time under the Interstate Agreement on
 4   Detainers Act is tolled to October 30, 2020.
 5          DONE this 31st day of August, 2020.
 6
 7                                            A
                                             _________________________________
                                             DISTRICT JUDGE JAMES L. ROBART
 8                                           UNITED STATES DISTRICT COURT

 9   Presented by:
     s/ Vanessa Pai-Thompson
10
     Attorney for Elder Caceres Coello
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

       ORDER GRANTING FIFTH                                    FEDERAL PUBLIC DEFENDER
       STIPULATED MOTION TO EXTEND                                1601 Fifth Avenue, Suite 700
       INDICTMENT DEADLINE                                          Seattle, Washington 98101
       (USA v. Caceres-Coello; CR19-243JLR) - 2                                (206) 553-1100
